NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT D. MIX,                                  No. 17-15199

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00823-AWI-MJS

 v.
                                                MEMORANDUM*
LINDSAY CUNNINGHAM; WILLOW
SALOUM, Dr.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Robert D. Mix, a civilly committed resident at Coalinga State Hospital,

appeals pro se from a jury verdict in his 42 U.S.C. § 1983 action alleging a failure-

to-protect claim. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court did not abuse its discretion by denying Mix’s motion to

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen discovery, his requests for various non-party hospital records, and his

requests for police and Fresno County superior court records, because Mix failed to

show denial of his requests resulted in substantial prejudice. See Laub v. U.S.

Dep’t of Interior, 342 F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard

of review and noting that a district court’s “decision to deny discovery will not be

disturbed except upon the clearest showing that the denial of discovery results in

actual and substantial prejudice to the complaining litigant.” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion by denying Mix’s motion for a

continuance to obtain counsel because the pertinent factors weighed in favor of

denial of the continuance. See United States v. 2.61 Acres of Land, More or Less,

Situated in Mariposa Cty., 791 F.2d 666, 670-71 (9th Cir. 1986) (setting forth

standard of review and factors to be considered in reviewing the denial of a

requested continuance).

      The district court did not abuse its discretion by excluding Walker and

Mendoza as witnesses because they were not disclosed in accordance with the

pretrial order. See id.; Galdamez v. Potter, 415 F.3d 1015, 1020 (9th Cir. 2005)

(stating factors to be considered in evaluating a motion to amend a pretrial order).

                                          2                                    17-15199
As to Walker and Mendoza’s written declarations, Mix did not preserve this issue

for appeal because he withdrew his request to admit the declarations. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (we will not consider matters not

properly raised before the district court)

      We reject as without merit Mix’s contention that the district court erred by

not granting him an additional opportunity to amend his complaint after the district

court’s deadline for amending the complaint.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Mix’s request for judicial notice (Docket Entry No. 23) is denied.

      AFFIRMED.




                                             3                               17-15199